UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7315


WILLIAM RICHARD HUNT,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:09-cv-01444-TLW)


Submitted:   May 23, 2011                 Decided:   August 9, 2011


Before KING, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tara Dawn Shurling, Columbia, South Carolina, for Appellant.
Alan Wilson, Attorney General, John W. McIntosh, Chief Deputy
Attorney General, Donald J. Zelenka, Assistant Deputy Attorney
General, Alphonso Simon, Jr., Assistant Attorney General,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William       Richard         Hunt       appeals      the     district    court’s

judgment adopting the recommendation of the magistrate judge and

granting summary judgment in favor of the State and dismissing

Hunt’s 28 U.S.C. § 2254 (2006) petition for a writ of habeas

corpus.     He argues on appeal that he received constitutionally

ineffective        assistance        of    counsel         both      at   his      suppression

hearing     and     at    his        South       Carolina         trial      for     marijuana

trafficking and possession of a weapon during the commission of

a violent crime.         Finding no error, we affirm.

            Hunt was indicted after a confidential informant told

law enforcement he frequently purchased marijuana from Hunt, and

that Hunt had a toolbox in his garage containing significant

quantities of the drug.              Drug Enforcement Administration (“DEA”)

Special Agent Michael Marbert directed the informant to make two

controlled     purchases        of        marijuana        from      Hunt.         After     the

purchases were made, Marbert applied for a search warrant for

Hunt’s    home,      describing           in     his      affidavit        the     controlled

purchases,    and     also      stating        that       he   had      interviewed     Hunt’s

neighbors who had informed him that Hunt was unemployed.

            The magistrate judge issued the search warrant, and on

a search of Hunt’s home, law enforcement officers discovered

over   fifteen      pounds      of    marijuana           hidden     in    the     toolbox   as

described     by    the    informant.                In   addition,        law     enforcement

                                                 2
located a .357 pistol by Hunt’s bed, over $51,000 in cash, and

various items of drug paraphernalia.                    Hunt moved to suppress the

evidence, but at a hearing on the motion, counsel did little

more than cross-examine Marbert on his relationship with the

informant.        The    motion        was    denied,       and   Hunt    was    ultimately

convicted and given a twenty-five year sentence.

            While       Hunt    did     not    appeal,       he    did    move    for    post

conviction relief (“PCR”) in South Carolina courts.                              He argued,

in    pertinent     part,       that    trial       counsel       was    ineffective         for

failing     to    investigate          Marbert’s      claims,       that       Marbert       had

allegedly    provided          misleading       information         to    the    magistrate

judge in support of the warrant application, and that counsel

had failed to rebut certain evidence adduced at trial regarding

his    income.       The       PCR     court       denied     relief,      and    Hunt       was

unsuccessful in challenging that result on appeal.

            Hunt    petitioned          the    district       court      pursuant       to    28

U.S.C. § 2254 (2006) for a writ of habeas corpus.                               He made the

same ineffective assistance claims that were rejected by the PCR

court.     The magistrate judge recommended denying relief, and the

district    court    adopted         that     recommendation.            The     court   also

granted a certificate of appealability and this timely appeal

followed.

            We review de novo a district court’s decision on a

petition for a writ of habeas corpus based on a state court

                                               3
record.    Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008).                                         A

state court’s fact determinations are presumed correct, and the

§ 2254 petitioner bears the burden of rebutting this presumption

by “clear and convincing evidence.”                            28 U.S.C. § 2254(e)(1).

Relief    is     available      under       § 2254      only          if    the       state      court’s

decision        “was     contrary       to,        or    involved                an        unreasonable

application of, clearly established Federal law,” or “was based

on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.”                                           28 U.S.C.

§ 2254(d).        A    state    court       decision         is       “contrary            to”   clearly

established       federal      law     if     the       state         court       “arrives        at   a

conclusion opposite to that reached by [the Supreme Court] on a

question of law or if the state court decides a case differently

than     [the     Supreme       Court]        has       on        a        set        of    materially

indistinguishable facts.”                Williams v. Taylor, 529 U.S. 362,

412-13    (2000).         A    state    court       decision           is        an    “unreasonable

application” of such precedent if the state court “identifies

the correct governing legal principle from [the Supreme] Court’s

decisions but unreasonably applies that principle to the facts

of the prisoner’s case.”             Id. at 413.

               In order to succeed on his ineffective assistance of

counsel claims, Hunt must satisfy the two-prong test set out in

Strickland v. Washington, 466 U.S. 668, 687-88 (1984).                                             Under

the    first     prong    of    Strickland,             Hunt      must           demonstrate        that

                                               4
counsel’s     performance      “fell     below       an   objective        standard      of

reasonableness”      under     prevailing        professional       norms.      Id.      at

688.    To satisfy the second prong of Strickland, Hunt must show

a reasonable probability that, but for counsel’s unprofessional

errors,     “the    result      of     the       proceeding     would       have      been

different.”        Id.   at    694.      “A      reasonable     probability         is    a

probability sufficient to undermine confidence in the outcome.”

Id.



                                I.     Suppression

            Hunt    first     claims    that      counsel     was    ineffective       for

failing to mount a sufficient challenge to the basis for the

search warrant at the suppression hearing.                          In reviewing the

validity of a search warrant, the relevant inquiry is whether,

under the totality of the circumstances, the issuing judge had a

substantial basis for concluding there was probable cause to

issue the warrant.         Illinois v. Gates, 462 U.S. 213, 238 (1983);

United States v. Grossman, 400 F.3d 212, 217 (4th Cir. 2005).

“When   reviewing     the     probable       cause    supporting       a    warrant,      a

reviewing court must consider only the information presented to

the    magistrate    who    issued     the       warrant.”      United       States      v.

Wilhelm, 80 F.3d 116, 118 (4th Cir. 1996).                          We afford “great

deference” to a judicial probable cause determination.                             United

States v. Hodge, 354 F.3d 305, 309 (4th Cir. 2004).

                                             5
            If the affidavit for a search warrant is alleged to

contain false statements, a court must conduct the analysis set

forth in Franks v. Delaware, 438 U.S. 154 (1978).                            In order to

obtain an evidentiary hearing on the affidavit’s integrity, a

defendant       must    first     make   a   “substantial           preliminary    showing

that   a   false       statement    knowingly        and       intentionally,      or   with

reckless disregard for the truth, was included by the affiant in

the warrant affidavit.”             Id. at 155-56.             Additionally, the false

information        must      be     essential         to        the     probable        cause

determination: “if, when material that is the subject of the

alleged falsity or reckless disregard is set to one side, there

remains sufficient content in the warrant affidavit to support a

finding    of    probable       cause,   no       hearing      is   required.”      United

States v. Colkley, 899 F.2d 297, 300 (4th Cir. 1990) (quoting

Franks, 438 U.S. at 171-72).

            Even       assuming      that     Hunt        is    correct    that    Marbert

misrepresented his interactions with Hunt’s neighbors regarding

Hunt’s employment status, we easily conclude that the remainder

of the warrant application demonstrates probable cause.                                  Law

enforcement       officers      coordinated         two     controlled     purchases      of

marijuana from Hunt.            The informant was able to provide specific

details about the location and source of Hunt’s marijuana.                                In

addition,       the     controlled       purchases         were       recorded    and    the

informant arranged for the purchases with Hunt over the phone in

                                              6
the presence of law enforcement.               On these facts, and keeping in

mind    our    deferential      review    of   the     state    court      judgment,    we

conclude the district court properly denied relief.



                                    II.     Trial

              Hunt next claims that counsel was deficient at trial

for failing to impeach Marbert and failing to rebut evidence

that he had no legitimate income.                In light of the overwhelming

evidence      adduced    against    Hunt,      however,        we   find       this   claim

without merit.          Law enforcement officers seized fifteen pounds

of marijuana, paraphernalia, and significant quantities of cash

from Hunt’s home.         Even if counsel had pursued the strategy Hunt

now suggests, we cannot conclude that the PCR court unreasonably

applied federal law by determining that the jury’s verdict would

have remained unchanged.

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented          in   the    materials

before    the    court    and    argument      would    not     aid      the   decisional

process.

                                                                                 AFFIRMED




                                           7